Citation Nr: 0940763	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-28 764	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to an initial rating in excess of 30 percent 
for dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1953 to 
January 1955.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating action by 
a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  The case was remanded by the Board 
for additional development in March 2007 and is now ready for 
appellate review.  

In October 2006, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The enlistment examination noted acute muscle strain of 
the lumbar spine sustained in an automobile accident.

2.  Treatment for back pain is shown during service and there 
are private medical opinions of record suggesting that the 
pre-existing back disability was aggravated by service.  

3.  Dermatitis is not manifested by ulceration or extensive 
exfoliation or crusting, systemic or nervous manifestations 
or especially repugnant scarring. 

4.  Dermatitis affects 30 percent of the total body area and 
8 percent of the exposed body area; dermatitis has not 
required constant or near constant systemic therapy  such as 
corticosteroids or other immunosuppressive drugs during a 
twelve month period. 
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a 
low back disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.303, 3.306 (2009). 

2.  The criteria for an initial rating in excess of 30 
percent for dermatitis are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, Diagnostic 
Code (DC) 7806 (as effective both prior to and as of Aug. 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with respect to the claim 
for service connection for a low back disability, without 
deciding whether the notice and development requirements of 
VCAA have been satisfied with respect to this issue, it is 
the Board's conclusion that this law does not preclude the 
Board from adjudicating this claim.  This is so because the 
Board is taking action favorable to the Veteran with respect 
to this claim in the decision below.  As such, the 
adjudication below of the claim for service connection for a 
low back disability poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As for the claim for an increased initial rating for 
dermatitis, this claim was initiated by disagreement with the 
rating assigned for dermatitis after service connection was 
granted.  As such, no further notice under the VCAA is 
necessary with respect to this claim.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As for the duty 
to assist, the record includes the service treatment reports 
and voluminous VA outpatient treatment reports, some of which 
reflect treatment in a dermatology clinic.  The Veteran was 
also afforded the VA examination of his skin requested by the 
Board in its March 2007 remand in January 2009 that was 
followed by an addendum completed in March 2009.  The reports 
from this examination and addendum contain detailed clinical 
findings that are specific to the applicable rating criteria, 
and are otherwise adequate to determine the proper rating to 
be assigned for the service-connected dermatitis.  As such, 
the examination is adequate for adjudication, and the duty to 
assist has been fulfilled.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

II.  Legal Criteria/Analysis

A.  Service Connection for a Back Disability

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every Veteran is taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and was not aggravated in service.  
38 U.S.C.A. § 1111.   

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Applying the criteria above to the facts, the December 1952 
enlistment examination noted acute muscle strain of the 
lumbo-dorsal spine sustained in an automobile accident.  A 
scar on the back was noted at that time.  Thereafter, service 
treatment reports reflect back pain in February 1953, March 
1953, April 1953 and June 1953, with these reports reflecting 
a history of an automobile accident in April 1952.  The 
impression in February 1953 was a possible old fracture of 
the lumbar spine, and the impression in April 1953 was non 
specific chronic low back strain.  X-rays of the lumbosacral 
spine were negative and a back disability was not described 
on the reports from the January 1955 separation examination.  

The post service evidence reflects extensive treatment for 
the back, to include surgery, with an April 1965 VA 
examination and x-ray demonstrating arthritis of the spine.  
Reports from VA hospitalization for unrelated conditions in 
July 1974 and March and April 1974 reflect diagnoses to 
include osteoarthritis of the lumbosacral spine.  An October 
1980 report from a private physician who indicated that he 
had treated the Veteran since October 1955 included the 
opinion that the Veteran had a severe case of osteoarthritis 
of the spine "for anywhere from 1-2 years prior to his 
discharge."  In March 1986, the Veteran underwent an 
internal fixation and fusion of the lumbosacral spine for 
spinal stenosis.  Additional surgeries for the back were 
required thereafter, and following surgery in 1995, the 
assessment in November 2001 was failed back syndrome.  

A private physician reviewed the pertinent clinical history 
in April 1998 and found that the "probability of 
aggravation" of a back disorder was "confirmed" during 
service, noted that the post-service back surgeries were 
unsuccessful, and that the Veteran's "statement of appeal" 
asserting that his back disability was aggravated by service 
was "accurate and justified."  This same physician 
submitted a statement in June 2004 in which he concluded as 
follows, "[t]o state that all his problems are the result of 
the automobile accident without service aggravation, in my 
opinion, is inconsistent with the above listed findings in 
your record." 

More recent clinical evidence includes reports from a private 
Magnetic Resonance Imaging of the lumbar spine in October 
2008 that revealed multilevel degenerative disc disease 
associated with extruded nuclear material or fragments and a 
prominent lateral disc protrusion.  Lateral arthritic ridging 
affecting most of the interspaces was also noted.  The 
examination of the lumbar spine requested in the remand was 
accomplished in January 2009 and resulted in a diagnosis of 
degenerative joint and disc disease of the lumbar spine.  The 
examiner stated that she could not state whether the 
Veteran's back problems were related to the back complaints 
noted during service or were the result of aggravation of a 
pre-service injury without resorting to speculation.  

Given the fact that the December 1952 enlistment examination 
noted acute muscle strain of the lumbo-dorsal spine sustained 
in an automobile accident, the presumption of soundness at 
service entry with respect to the low back is inapplicable.  
See 38 U.S.C.A. § 1111.  The law specifically excepts from 
the presumption of soundness "defects, infirmities, or 
disorders noted at time of examination."  As such, the 
principles of Cotant and VAOPGCPREC No. 3-2003 are not for 
application. 

As for whether the back disability noted at service was 
aggravated by service, unless the preponderance of the 
evidence is against the Veteran's claim, it cannot be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.  In this 
case, there is evidence of treatment for a back disability 
during service on numerous occasions and private medical 
opinions dated in October 1980, April 1998 and June 2004 
supporting the Veteran's assertion that the in-service back 
pathology demonstrated aggravation of the low back disability 
that existed prior to service.  While the Board recognizes 
that the VA physician could not determine after the January 
2009 VA examination whether the Veteran's back disability was 
incurred in or aggravated by service without resorting to 
speculation, there is not of record any medical opinion 
indicating that the Veteran's back disability was not 
incurred in or aggravated by service.  Thus, without finding 
error in the RO's action, the Board will exercise its 
discretion to find that the evidence is in relative equipoise 
and conclude, after resolving all reasonable doubt in the 
Veteran's favor, that service connection for a low back 
disability may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.
  
B.  Increased Rating for Dermatitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

The schedular criteria by which skin disabilities are rated 
were changed during the pendency of the Veteran's appeal.  
See 67 Fed. Reg. 49490-49599 (July 31, 2002).  The revisions 
in these criteria are effective from August 30, 2002.  See 67 
Fed. Reg. No. 58448 (Sept. 16, 2002).  (Additional changes 
were made to the criteria for rating skin disabilities in 
2008, but these criteria are only applicable to claims filed 
on or after October 23, 2008.  See 73 Fed. Reg. 54708-54712 
(September 23, 2008)).    

Where a law or regulation (particularly pertaining to the 
Rating Schedule) changes after a claim has been filed, but 
before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  The effective date rule established by 38 U.S.C.A. § 
5110(g) (West 2002), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  The Veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period before and after the change was 
made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).  Therefore, adjudication of the claim for an 
increased initial rating for dermatitis must include 
consideration of both the old and the new criteria.

Under the old criteria for rating for rating dermatitis, a  
zero percent rating was warranted for symptoms of slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  Higher ratings under Code 7806 
required findings showing symptoms of exfoliation, exudation 
or itching, if involving an exposed surface or extensive area 
(10 percent); constant exudation or itching, extensive 
lesions, or marked disfigurement (30 percent); or ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if especially repugnant (50 percent).  See 
38 C.F.R. § 4.118 (2001).

Under the new criteria for rating dermatitis, a 10 percent 
rating is warranted for dermatitis that affects at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118 (2009).

An April 2002 rating decision granted service connection for 
dermatitis and assigned a 10 percent rating effective from 
March 12, 1998.  This rating was increased 30 percent 
effective from March 12, 1998, by a May 2009 rating decision.  
As such, the matter now for adjudication is whether the 
Veteran is entitled to a 30 percent rating under the old or 
new criteria for rating skin disabilities.  

Applying first the old criteria, reviewing the numerous 
reports of VA outpatient treatment reports of record reflect 
numerous trips to the dermatology clinic.  None of these 
reports, however, reflect ulceration or extensive exfoliation 
or crusting, systemic or nervous manifestations, or 
especially repugnant scarring.  As such, a rating in excess 
of 30 percent cannot be assigned under the old criteria.  See 
38 C.F.R. § 4.118, DC 7806 (2001).

As for the new criteria, none of the VA outpatient treatment 
reports of record dated from August 30, 2002, thru March 
2006, or the reports from the January 2009 VA examination and 
March 2009 addendum, reflect that more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected or that the Veteran requires constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during a 12-month period.  
In this regard, the VA physician who examined the Veteran in 
January 2009 found that the Veteran's dermatitis affected 30 
percent of the total body area and 8 percent of the exposed 
body area.  Moreover, the reports from the January 2009 VA 
examination noted that while the Veteran uses a cream 
classified as a corticosteroid, this was a topical cream and 
the examiner specifically stated the Veteran was not 
utilizing any systemic corticosteroids or other therapy such 
as immunosuppressive drugs.  As such, a rating in excess of 
30 percent cannot be assigned under the new criteria.  See 38 
C.F.R. § 4.118, DC 7806 (2009).  Accordingly, an evaluation 
in excess of 30 percent for the Veteran's service-connected 
dermatitis is not warranted at any time subsequent to the 
effective date of the initial rating, March 12, 1998.  See 38 
C.F.R. § 3.400 (2008); Fenderson, supra.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the 30 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability 
is granted.  

Entitlement to an initial rating in excess of 30 percent for 
dermatitis is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


